NOT DESIGNATED FOR PUBLICATION

                                            No. 122,347

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                        STATE OF KANSAS,
                                           Appellant,

                                                   v.

                                    SHAUNTUS LEE GRIFFITH,
                                          Appellee.


                                  MEMORANDUM OPINION

       Appeal from Sumner District Court; SCOTT E. MCPHERSON, magistrate judge. Opinion filed
November 20, 2020. Reversed and remanded.


       Mitch Spencer, assistant county attorney, and Derek Schmidt, attorney general, for appellant.


       David Phillip Leon, of Wichita, for appellee.


Before POWELL, P.J., GREEN and STANDRIDGE, JJ.


       PER CURIAM: The State appeals the district court's dismissal of its complaint
against Shauntus Lee Griffith. Because the district court erred in applying the statute of
limitations, we reverse and remand.


       On September 28, 2016, a Kansas Highway Patrol officer wrote Griffith a ticket
for driving while her license was suspended, in violation of K.S.A. 2016 Supp. 8-262,
speeding, in violation of K.S.A. 2016 Supp. 8-1558, and not wearing a seatbelt, in
violation of K.S.A. 2016 Supp. 8-2503.



                                                   1
       On October 28, 2016, Griffith failed to appear in court. The court issued a 30-day
letter but did not issue a bench warrant. Instead, the court asked the State for a probable
cause affidavit, with bench warrant to issue after the State produced the affidavit.


       On July 15, 2019, the State filed a probable cause affidavit in response to the
district court's request. The court issued an arrest warrant two days later. Griffith was
arrested two days after the court issued the warrant.


       Griffith moved to dismiss the complaint, citing State v. Washington, 12 Kan. App.
2d 634, 752 P.2d 1084 (1988). Griffith contended that the State waited from October
2016 to July 2019 before supplying the court with the requested probable cause affidavit.
Griffith argued that the State's two-year delay was unreasonable, citing Washington's
unreasonable delay standard. The district court granted Griffith's motion to dismiss.


       The State timely appeals.


Did the District Court Err in Dismissing the Complaint Against Griffith?


       Statutory interpretation presents a question of law over which appellate courts
have unlimited review. State v. Alvarez, 309 Kan. 203, 205, 432 P.3d 1015 (2019).


       Griffith argued to the district court that the State waived its ability to prosecute
Griffith's violations because the State unreasonably delayed executing the warrant. Time
limits for prosecutions are governed by K.S.A. 2019 Supp. 21-5107, which states the
following:


               "(d) Except as provided by subsection (e), a prosecution for any crime, as defined
       in K.S.A. 2019 Supp. 21-5102, and amendments thereto, not governed by subsection (a),
       (b) or (c) shall be commenced within five years after it is committed.


                                                    2
               ....
               "(g) A prosecution is commenced when a complaint or information is filed, or an
       indictment returned, and a warrant thereon is delivered to the sheriff or other officer for
       execution. No such prosecution shall be deemed to have been commenced if the warrant
       so issued is not executed without unreasonable delay."


       Here, the alleged offense was committed in September 2016. Thus, the statute of
limitations would expire in September 2021. See K.S.A. 2019 Supp. 21-5107(d). The
State filed its complaint in October 2016. The warrant issued in July 2019. Therefore,
prosecution commenced in July 2019, within the statute of limitations.


       Griffith argues unreasonable delay under Washington, which is a misreading of the
second sentence of K.S.A. 2019 Supp. 21-5107(g). Curtis Washington fraudulently
endorsed a check in November 1983. The State filed its complaint and the court issued a
warrant in March 1984, five months later and within the two-year statute of limitations.
But law enforcement did not execute the warrant for 28 months, triggering the exception
that "[n]o such prosecution shall be deemed to have been commenced if the warrant so
issued is not executed without unreasonable delay." (Emphasis added.) In short, the State
acted timely and the warrant was issued within the statute of limitations. But law
enforcement was dilatory and arrested Washington outside the statute of limitations. This
court ruled that the delay was unreasonable and dismissed the complaint. 12 Kan. App.
2d at 637.


       The only fact in Washington that resembles the facts here is that the State began
prosecution within the statute of limitations. But in Washington, the State's diligence was
undone by law enforcement's unreasonable delay. Here, the State also began prosecution
within the statute of limitations. But unlike in Washington, law enforcement here
executed the warrant two days after it was issued and well within the statute of
limitations. The exception to a timely begun prosecution was never triggered because the
warrant was executed immediately. Griffith's argument relying on Washington is wholly
                                                     3
inapplicable because prosecution did not extend beyond the statute of limitations.
Therefore, the district court erred in dismissing the complaint.


       For the preceding reasons, we reverse and remand.


       Reversed and remanded.




                                             4